 
 
I 
111th CONGRESS
2d Session
H. R. 4612 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2010 
Mr. Sestak introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to provide that the procedures governing the closure or consolidation of postal branches and stations shall be the same as those applicable in the case of post offices. 
 
 
1.Extension of procedures relating to postal closings and consolidationsSection 404 of title 39, United States Code, is amended by adding at the end the following:

(f)For purposes of subsections (a)(3) and (d)—
(1)the term post office includes a branch, station, or other facility which—
(A)is operated by the Postal Service; and
(B)provides services to persons described in paragraph (2); and
(2)any reference in subsection (d) to the persons served by a post office shall include any postal patrons receiving mail delivery services from such post office, residents within any ZIP code served by such post office, postal patrons having post office boxes at such post office, and the relevant local government officials (as defined under regulations of the Postal Service)..  
 
